04/17/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0412



                                   No. DA 19-0412

CITY OF GREAT FALLS,

               Plaintiff and Appellee,

               v.

RICKY EROS SANDOVAL,

               Defendant and Appellant.

                             GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 27, 2020, within which to prepare, serve, and file its response

brief.




RC                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 17 2020